FILED
                            NOT FOR PUBLICATION                             AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10358

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00072-RCJ

 v.
                                                 MEMORANDUM*
THOMAS RONALD HOOVER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Thomas Ronald Hoover appeals from the district court’s judgment and

challenges the 42-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hoover contends that the district court improperly included a criminal

history point for a 2009 misdemeanor Nevada state conviction for possession of

paraphernalia, the fact of which Hoover argues the government failed to prove.

We review a district court’s factual findings for clear error, see United States v.

Felix, 561 F.3d 1036, 1040 (9th Cir. 2009), and find none. The district court did

not clearly err in finding that Hoover had been convicted for possession of

paraphernalia based on the presentence report and the probation officer’s account

of what was reflected in the Nevada state court docket sheet. See United States v.

Marin-Cuevas, 147 F.3d 889, 895 (9th Cir. 1998).

      Hoover next contends that the district court procedurally erred by failing to

address his mitigating arguments. The record reflects that the district court

adequately considered Hoover’s mitigating arguments, which Hoover asserted in

his sentencing memorandum and again at the sentencing hearing, and adequately

explained the sentence. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Finally, Hoover contends that his 42-month above-Guidelines sentence is

substantively unreasonable in light of the mitigating circumstances surrounding his

possession of the firearm and his physical and mental health. The district court did

not abuse its discretion in imposing Hoover’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the 18


                                           2                                    15-10358
U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

Hoover’s lengthy criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                         3                                    15-10358